Citation Nr: 0524979	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  00-18 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for arthritis of the left 
hand, to include as secondary to service-connected gouty 
arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to June 
1952, and from August 1952 to January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

When this matter was previously before the Board, in December 
2003, the issues on appeal included entitlement to service 
connection for arthritis of the hands and entitlement to a 
total rating based upon individual unemployability (TDIU) due 
to service-connected disabilities.  However, in December 
2003, the Board granted the TDIU claim and remanded the claim 
for service connection of arthritis of the hands for 
additional development, to include affording the veteran a VA 
examination and obtaining an opinion.  Thereafter, upon 
consideration of a November 2004 report of VA examination, 
the RO granted service connection for degenerative joint 
disease of the right hand.  As the veteran has not appealed 
the rating or effective date assigned for this disability, 
such issues are not before the Board at this time.  See, 
e.g., Grantham v. Brown, 114 F. 3d 1156 (1997).  Accordingly, 
as styled on the title page of this decision, the remaining 
unresolved issue for appellate consideration is entitlement 
to service connection for arthritis of the left hand, to 
include on a secondary basis. 

In an August 2005 brief, the veteran's representative with 
the Disabled American Veterans indicated that the veteran was 
seeking service connection for heart disease with 
hypertension.  However, the RO denied a claim for service 
connection for heart disease with hypertension in February 
2002 and, as acknowledged by the veteran in his May 2003 
Travel Board hearing, he did not perfect an appeal with 
respect to this issue.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the claim for service 
connection for heart disease with hypertension.  See Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993); Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan 
v. Gober, 10 Vet. App. 511 (1997).  Under these 
circumstances, the Board refers this matter to the RO to 
clarify whether the veteran is seeking to reopen his claim.  
Any indicated development should follow.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The December 2003 remand from the Board requested that the 
veteran be afforded a VA examination to determine the 
etiology of his arthritis of both hands.  Specifically, the 
examiner was requested to provide opinions as to whether it 
is at least as likely as not that the veteran's arthritis of 
the hands is causally related to any incident of the 
veteran's active service or whether this disability was 
caused or aggravated by the veteran's service-connected gouty 
arthritis of the right foot.  

Accordingly, the veteran was afforded a VA examination in 
November 2004.  In reviewing the examination report, the 
Board finds that it includes the requested opinions with 
respect to the veteran's right hand, but there is no opinion 
on direct incurrence or secondary service connection with 
respect to the left hand.  While there was no clinical 
diagnosis of arthritis of the left hand recorded in the 
examination report, a radiological report shows that an X-ray 
examination at that time revealed arthritis of both hands.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  It is also pertinent to note that, under the 
Veterans Claims Assistance Act of 2000 (VCAA), the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. 38 U.S.C.A. § 5103A(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In view of the inadequate 
compliance with the Board's prior development instructions, 
this case must be remanded to the RO for further action.

As to the secondary service connection aspect of the 
veteran's claim, disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Id; Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Please make arrangements to have the 
veteran's claims file referred to the 
November 2004 VA physician who examined the 
veteran at the Denver VA Medical Center 
pursuant to the December 2003 development 
requested by the Board for the purpose of 
obtaining an addendum to the November 2004 
examination report.  The physician should 
review the veteran's claims file of an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's arthritis of 
the left hand is began during or is linked to 
any incident of active service.  

If it is determined that the veteran's left 
hand arthritis is not causally related to any 
incident of his active service, the examiner 
should provide an opinion as to whether the 
veteran's left hand arthritis was caused or 
aggravated by his service-connected gouty 
arthritis of the right foot.  

If the VA physician who performed the 
November 2004 examination of the veteran is 
no longer available, the RO must  schedule 
the veteran for another VA examination and 
request that the examiner review the file, 
examine the veteran, and provide the 
requested opinions.  

A rationale for any opinion expressed should 
be provided.  

2.  After undertaking any additional 
development deemed appropriate, the RO should 
review the entire evidentiary record and 
readjudicate the issue of service connection 
for arthritis of the left hand, to include as 
secondary to service-connected gouty 
arthritis of the right foot.  If the 
remaining benefit sought is not granted to 
the veteran's satisfaction, the RO should 
issue an appropriate supplemental statement 
of the case, which include 38 C.F.R. 
§ 3.310(a).  The requisite period of time for 
a response should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


